Citation Nr: 9921427	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-29 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred during hospitalization and other associated 
care from March 7 through March 12, 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran has been certified by the service department as 
having had active service from September 1984 to June 1989.

This appeal to the Board of Veterans Appeals (the Board) is from 
actions taken by the Department of Veterans Affairs (VA) Medical 
Administration Service in Sepulveda regarding potential care at 
the VA facilities there and in West Los Angeles.  The claim is 
now being handled through the VA Regional Office (RO) in Los 
Angeles.

Following a Board decision in 1992, service connection was 
granted by the VARO for hypothyroidism for which a 100 percent 
rating was thereafter assigned.

In a decision in April 1994, the Board granted service connection 
for dysfunctional uterine bleeding (DUB) and endometritis, for 
which the RO subsequently assigned a 10 percent rating.

During the course of the current appeal, the RO has granted 
benefits in association with other elements of the circumstances 
also underlying the current appellate claim to include the 
following: Service connection for residuals, status post removal 
of right ovary, rated as 100 percent rating pursuant to 38 C.F.R. 
§ 4.30 for the period from March 7 to May 1, 1997; special 
monthly compensation under 38 U.S.C.A. § 1114 subsection (k) on 
account of anatomical loss of a creative organ from March 7, 
1997; special monthly compensation under 38 U.S.C.A. § 1114, 
subsection (s) [housebound status under given schedular criteria] 
on account of hypothyroidism rated as 100 percent disabling and 
additional service-connected disabilities independently ratable 
as 60 percent or more from March 7 to April 30, 1997.






The current appellate issue is limited to that stated on the 
front page of this decision.  Hospitalization and surgery in that 
context were undertaken at the Henry Mayo Newhall Memorial 
Hospital.  However, the evidence of record reflects that care 
during that period was contributed by other sources as well.  
Accordingly, while all sources of care (i.e., pre-surgical 
laboratories, radiology and gynecological services, consulting 
physicians, etc.) are not specifically listed in that context, 
they have been delineated by the RO in several instances 
including in the Statement of the Case prepared in July 1997, and 
are nonetheless included in the decision rendered by the Board 
herein. 


FINDING OF FACT

The aggregate credible evidence establishes a reasonable 
probability that hospitalization and other care for service-
connected gynecological problems from March 7-12, 1997 was under 
circumstances for which fully comparable and immediate adequate 
VA facilities and care were not demonstrated to have been 
reasonably and feasible available.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of unauthorized 
medical treatment from March 7 through 12, 1997, have been met.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary considerations

Legislation providing for medical treatment benefits to veterans 
contemplates that Government facilities, which are especially 
maintained for that purpose at considerable expense, shall be 
used to the fullest extent possible. 38 U.S.C.A. § 1703 (West 
1991).  

There are, however, regulatory criteria that permit VA to assume 
financial responsibility for medical expenses incurred by 
veterans at private medical facilities under certain 
circumstances on a fee-basis.

It is noteworthy that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), has 
held that the Secretary's authority to contract with private 
agencies or persons (i.e., hospitals) for such necessary services 
is broad under 38 U.S.C.A. § 513.  See Zimick v. West, 11 Vet. 
App. 45, 51 (1998).  

As identified by the Court, the standard used to assess 
whether the Secretary's discretion to authorize or not was 
used judiciously in any given case is whether it was 
"arbitrary, capricious, an abuse of discretion or not 
otherwise in accordance with law".  See Malone v. Gober, 10 
Vet. App. 539, 543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further implemented 
in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., provide for hospital 
care and medical services in non-VA facilities under certain 
circumstances.  Such care must be authorized in advance.  




As has been cited by the veteran in her Substantive Appeal, a VA 
Form 9 dated in October 1997, special regulations were also 
developed by Congressional mandate via 38 U.S.C.A. § 1703 (see 38 
C.F.R. § 17.52(4)) for the payment for such care of women 
veterans.  There are  also other provisions relating to when VA 
is unable to provide care of a given nature in which case fee-
basis care may be made available.

In a Statement of the Case (SOC) prepared by the RO and Medical 
Administrative Service in September 1997, it was recorded that 
the authorization of fee-basis care was something resting with 
the VA facility not the Board.  The SOC further recorded that VA 
had found that comparable care could be given by VA in a 
determination made on February 26, 1997, the "day after" she had 
"contacted the VA for the first time".  It was further stated 
that VA facilities either had to be unavailable or unable to 
provide the necessary treatment.  

In this case, the veteran did in fact request and was denied such 
pre-approval in advance.  As noted above, the Court has held in 
the Malone case that denial of such a request must be guided by 
whether the decision is "arbitrary, capricious, an abuse of 
discretion or not otherwise in accordance with law".   

However, the Board need not address the accuracy of numerous 
statements cited above, nor any other of these particular 
elements as they may relate to this case, since the current 
appeal is not specifically on that issue, but rather relates 
primarily to the other manner of non-VA approved care.  

In that regard, and as will be discussed in detail below, the 
Board finds that a responsible and entirely equitable resolution, 
without any prejudice to the veteran, is entirely justifiable 
under 38 U.S.C.A. § 1728 without resort to these other 
potentially relevant provisions within the regulations and 
judicial directives. 


Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the issue 
at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101, 
and other guidelines as cited in Zimick v. West, op. cit.; see 
also, Webb v. Brown, 7 Vet. App. 122 (1994)].  

The Court has held that although the decision to authorize such 
non-VA care or not is discretional within VA and the Secretary 
under cited provisions, the right of a veteran to appeal thereon 
is basic.  See Zimick at 48.

Special regulations were also developed under Congressional 
mandate via 38 U.S.C.A. § 1703 (see 38 C.F.R. § 17.52(4)) for the 
payment for hospital care in non-VA facilities for women 
veterans.

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or services 
for which such veterans have made payment from sources other than 
VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998)] are specific, and include 
the following:

(1)  Such care or services were rendered in 
a medical emergency of such nature that 
delay would have been hazardous to life or 
health;

(2)  Such care or services were rendered to 
a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected disability, 
or

	(D) for any illness, injury or dental 
condition in the case of a veteran who is 

(1) a participant in a vocational 
rehabilitation program; and 

(2) medically determined to have 
been in need of care or treatment 
to make possible such veteran's 
entrance into a course of 
training, or prevent interruption 
of a course of training, or hasten 
the return to a course of training 
which was interrupted because of 
such illness, etc.; and

(3)  VA or other federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand would not have 
been reasonable, sound, wise or 
practical.  

In the provisions of 38 C.F.R. § 17.53 relating to limitations on 
use of public and private hospitals at VA expense, various 
factors are cited as to what "feasibility" encompasses, i.e., 
"relative distance of travel involved", or that the "nature of 
the treatment required makes it necessary or economically 
advisable".  


The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires that 
each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), Parker 
v. Brown, 7 Vet. App. 116, 119 (1994).  

The Court has also described the various impacting factors which 
must be taken into account in a determination as to whether an 
attempt to use VA facilities would have been "reasonable, 
sound, wise or practical" as contemplated under the aforecited 
statute.  See Hennessey v. Brown, supra at 147; Cotton v. Brown, 
7 Vet. App. 325, 328 (1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration 
of reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 
539, 543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it remains 
the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to 
do with testimony or other lay or other evidence.  See, 
i.e., Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

Lay individuals may not render medical conclusions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, a lay statement 
may be made which relays the visible symptoms of a disease or 
disability or the facts of observed situations or circumstances 
[See Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991)]; after 
which a decision must be made as to the credibility thereof in 
the context of probative medical evidence [See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993)].  

In any event, the Board has the duty to assess the credibility 
and weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's statements 
in association with such related factors as the basis for the 
opinions rendered, i.e., presence or absence of clinical records.  
And while professional opinions must be considered, VA is not 
bound to accept any such opinion considering the merits of the 
claim.  See, i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be addressed 
with regard to medical statements and conclusions, and such a 
judgment or analysis is made on the entire evidence of record.  
See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. App. Sept. 
16, 1997); for a single judge decision which is cited for the 
persuasiveness and reasoning contained therein see Bethea v. 
Derwinski, 2 Vet. App. 252 (1992); and also Alcaide v. Gober, 5 
Vet. App. 9 (1993).  

For guidance with regard to specific individual qualifications of 
the witnessing health care professional, or when evidence is such 
that a determination may be made that the given opinion is biased 
for one or another reasons, and/or is clearly beyond expertise, 
inherently incredible or beyond competence of the witness, see 
Justus v. Principi, 3 Vet. App. 510 (1992); King v. Brown, 5 Vet. 
App. 19 (1993); Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit, op. cit.; Black v. Brown, 10 Vet. App. 279 (1997); 
Rucker v. Brown, 10 Vet. App. 67 (1997); Goss v. Brown, 9 Vet. 
App. 109, 113-115 (1996); YT v. Brown, 9 Vet. App. 195, 201 
(1995).

The claimant's evidentiary assertions (as they related in that 
case to well groundedness) are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 19, 
21 (1993).


The Court has held that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996). 

The Board is not bound to accept a veteran's uncorroborated 
account of experiences in the face of objective evidence which 
indicates that those experiences did not take place.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), reconsideration denied 
per curiam, 1 Vet. App. 406 (1991)).  

The Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, 
op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993).  

The Court has also held that any determination must be made upon 
a review of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the entire 
clinical picture.  Brown v. Brown, 5 Vet. App. 413 (1993).  

The Court has admonished VA not to substitute its judgment for 
that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determinations of the matter, the 
benefit of the doubt in resolving each such doubt shall be given 
to the veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Factual Background

The extensive and convoluted clinical background of the veteran's 
inservice and post-service care, much of the latter of which has 
been primarily associated with the several VA facilities also 
herein concerned, is of record for comparative purposes.

Also of record is an extensive, detailed, chronicle-structured, 
written statement and delineation of ongoing and potentially 
pertinent circumstances, dated March 28, 1997, by the veteran's 
mother.  

This is in addition to numerous statements by the veteran herself 
delineating the circumstances and atmosphere under which the 
decision making was undertaken, the nature of her prior VA 
experiences and clinical evaluations, the considerations for 
obtaining a second opinion, evaluations and eventually the 
decision to seek competent and immediate gynecological surgery at 
a private facility.  

[In general, these papers delineated the history of what had 
happened in the past at various VA facilities including Sepulveda 
over many years, including earlier in 1997 when definitive 
findings were not provided; specific details of the current 
situation such as the lag in definitive testing and/or findings 
in February 1997 due to many things including the lack of proper 
equipment; the fact that a gynecological examiner was only on 
hand in the facility to deal with all female veterans, once a 
week at the most; that in the interim, she (this veteran) was 
continuing to have severe abdominal symptoms for a period of 
several days during which time few tests were undertaken; she was 
given no food by mouth; no one seemed to have any idea what was 
wrong; she was not seen by a gynecologist; and no answers were 
provided as to what was wrong; and that tests once they were 
done, in those instances when VA could do them (i.e., could not 
do the C-135 from which the private physician received immediate 
results) were lost, and in some cases, remained lost as in the 
case of the ultrasound report which she wanted to take with her 
for the second opinion and could not.]  

[These papers further noted that she did not believe, based on 
observations and information of record, that VA had been able 
and/or committed to competently diagnose her condition let alone 
treat it; that VA was in all probability unable to do the surgery 
even with a proper diagnosis, having had absolutely no experience 
in doing so; and that with the private physician, not only was he 
very well qualified and totally engendered confidence, but his 
backup in the surgery would be qualified as well, whereas at VA, 
the gynecologist only appeared once every 7-10 days when all 
cases were reviewed, had no competence in gynecological surgery 
and would have had no surgical backup at all].  

[The veteran concluded that she had lost all faith in VA being 
able to handle her case as a woman with particular specific and 
immediate, serious, life-threatening needs, that this had been 
confirmed by repeated problems which had been well documented; 
and that she felt that she should not be required to jeopardize 
her life and general well being to be used as an experiment, 
and/or to prove otherwise].

Shortly before the veteran's separation from service, an 
examining physician noted that her pain and difficult and 
debilitating menstrual cycles were such that if they did not 
improve, a laparoscopy might be in order.  The veteran has stated 
that she gave copies of all of this information to the VA 
facility at Sepulveda at the time of her discharge.  However, all 
identified care at Sepulveda prior to 1997, even including 
relating to these problems, did not include a laparoscopy 
according to the records in the file.

On February 15, 1997, the West Los Angeles clinical reports 
showed that the veteran had been seen at the Sepulveda VA 
facility where a clinical nursing report showed that she had 
severe abdominal complaints and fever.  The initial report noted 
that on admission, it would be undertaken to "rule out 
appendicitis".  An X-ray was recommended while waiting for an 
abdominal series.  The nursing note showed that she was not to be 
given food by mouth while exploratory procedures were undertaken.  
The veteran was described as being anxious.  Exact procedures 
were not delineated or reported.

The following day, February 16, 1997, while her fever had 
decreased there was still diffuse "minimal" right lower quadrant 
tenderness.  Her nursing report showed that the no food by mouth 
orders were continued.  IV's had been hooked up and were said to 
be infusing well.  No further test results are of record for that 
day.

On February 17, 1997, the veteran was seen by a surgical 
resident.  The record shows that the veteran told him that she 
had undergone extensive evaluation at Sepulveda and these reports 
were to be secured.  An abdominal computed axial tomography (CAT) 
scan was prescribed to rule out abscess, and laboratory rests 
would be done.  Various possibilities including kidney 
dysfunction were suggested.  It was also noted that she had been 
told that various possible scenarios might have been ruptured 
appendix, endometriosis, carcinoid tumor, etc.  Various tests 
were scheduled.  

It was noted in one summary that at the time of admission, the 
veteran had an elevated white blood cell count and complained of 
right lower quadrant pain.  The examiner noted that the 
laboratory reports were not then available but should be the 
following day.  Again, on February 17, the order not to give her 
food by mouth was continued.

On February 18, 1997, the veteran was started on a liquid diet.  
She was said to be very anxious and wanted to speak to the doctor 
about her CT scan.  One physician apparently spoke with her and 
her mother.  

The veteran asked to also see a student at the site because she 
was depressed and/or wanted to speak with someone who could give 
her answers including a named nurse with whom she had had 
previously dealings.

Nursing notations on other times on February 18, 1997 show that 
the veteran continued to be anxious and that no results were 
available from the CT scan or other testing, although she 
continued to have the same abdominal symptoms, etc.  

On February 19, 1997, the need for surgery for the abdominal mass 
was discussed, although the nature of that mass was not yet 
delineated.  The veteran was again described as very anxious.  
Her father was present for some of the discussion.  She was sent 
by wheelchair for an ultrasound.  One examiner noted that various 
treatment programs were discussed including possible diagnoses 
and need for surgery.  Her father was reported to have agreed, 
although there is no indication as to the veteran's state of mind 
in that regard.  Later that evening, she was described as very 
anxious.

On February 20, 1997, the clinical report noted that the veteran 
had been found to have possible ischemic changes on an 
electrocardiogram (ECG) and decreased exercise tolerance with 
mitral valve prolapse history, and that the other symptoms 
required cardiology consult prior to any surgery.  She was also 
supposed to be spoken to by the anesthesiologist.  It is unclear 
whether this transpired.

By early afternoon on February 20, 1997, the veteran was 
described as being very anxious, had not been given food, and was 
having second thoughts about having the surgery at that VA 
medical facility.  She was said to be upset at the delay in 
prescribing and carrying out numerous procedures, including on 
that day, and that she had decided she needed a second opinion.  
She reiterated that she was very upset and preferred to defer 
further discussion or further evaluation that evening.

A report entered into the file thereafter indicated that the VA 
facility had been contacted by her on February "25", 1997, when 
she indicated that she had been scheduled for surgery at the West 
Los Angeles facility and that she wanted to get a second opinion.  
She asked for surgery at a non-VA facility.

The VA contact called the surgeon at the VA facility who 
indicated that the surgery could be done there with a high level 
of care.  The VA billing department was contacted as well.  A VA 
physician was again contacted who reported that it was unclear 
whether the finding was of ovarian cancer or not and that this 
would be determined when test results came back from the 
laboratory.  The veteran reportedly contacted VA again on 
February 27 asking to have the surgery done outside VA.  She 
specifically stated that it had taken VA way too long to find out 
what was wrong with her, and that she had no confidence in VA's 
ability to give her appropriate care.

A physician at West Los Angeles was again contacted and assured 
the report-maker that the West Los Angeles facility was very 
capable of doing her surgery, and that the file was to be so 
noted.  It was asked if the physician would talk to the veteran.  
She could not be reached.  Written request reached VA on March 7, 
1997.  By the time an attempt to inform her of the determination 
was ready, she was reported to have already undergone the 
surgery. 

According to the reports of record, the veteran was seen by a 
private physician, D.J. N, M.D., on February 26, 1997.  A report 
from Dr. N [dated March 18, 1997], stated that she had been seen 
by VA for abdominal pain, and notwithstanding her history, it was 
felt that she had appendicitis, until later testing had shown an 
abdominal mass.  The veteran had told the physician that she had 
been under VA care for an extended period of time and that she 
had become concerned about VA being primarily a male institution 
which caused her great concern about her care and recovery.  

The veteran had taken the VA testing results including CT scan 
with her, which were felt to be inconclusive but had suggested 
ovarian cancer.  Dr. N did another ultrasound in his office which 
confirmed the presence of a complex ovarian mass.  His initial 
testing found a CA-125 of 3,479 (where a normal reading is less 
than 35), which confirmed the presence of a highly suspicious 
ovarian mass.  She was sent to a gynecological oncological 
specialist, Dr. F, and told that this was most likely ovarian 
cancer requiring immediate surgical procedure.  

The veteran underwent surgical exploration on March 7, 1997.  A 
large right ovarian mass, measuring 13 x 11 x 8 cm. and weighing 
over 2 pounds, was removed.  Surgical and pathological 
consultations showed benign endometrial biopsy with endometrial 
cyst.  There were also noted to be multiple endometriotic 
implants on the cecum as well as the right pelvic wall, which 
were removed.  Adhesions to the appendix were also removed and 
confirmed endometriosis.  Ablation of the cul-de-sac 
endometriosis was also done by laser.  Her hospital course was 
complicated by a postoperative ileus which resolved after 5 days 
hospitalization.  The physician noted that the problems 
discovered during surgery were reflective of something of 
longstanding origin.

The hospital summary at discharge showed that the veteran had 
undergone exploratory laparotomy, right salpingo-oophorectomy, 
myomectomy, lysis of adhesions and lysis of endometriosis 
implants. 

According to the veteran, she saw a physician at the Sepulveda VA 
facility on May 20, 1997.  She has reported that he told her that 
it was regrettable that she had had the problems she had at West 
Los Angeles VA facility, and admitting that due to the low number 
of women patients, there was a nonavailability of immediate 
gynecological care.  Specifically, it was noted that she had been 
very frightened, and the physician agreed with her that on any 
occasion when the patent was so scared, it was not good for that 
patient's well being.




A statement is of record dated in early May 1997 from a 
psychiatrist associated with the Sepulveda VA facility to the 
effect that the veteran was experiencing non specific anxiety 
disorder for which she had been under care for several months, 
and during which time she had also been seen for medical 
problems; that her anxiety worsened when her medical problems 
worsened.

The veteran submitted newspaper articles relating to the 
unprecedented in-house termination of numerous experiments at 
West Los Angeles VA facility in mid-March 1997 due to 
incompetence and other fault.   


Analysis

Initially, the Board finds that the veteran's claim for 
reimbursement for private care from March 7 through 12, 1997, is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

It is clear from the record that all of the reports from some VA 
facilities are not in the file.  Similarly, any sound medical 
bases for stated opinions by VA as to capacity to give particular 
quality of care under certain circumstances is not annotated to 
any documentation or factual data.  On the other hand, there is 
nothing to indicate that these would be forthcoming.  

Given the circumstances and current data of record, the Board is 
satisfied that sufficient and adequate evidence is in the file 
for an equitable disposition of the case, and accordingly, VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).




With regard to unauthorized medical expense cases, the Board 
would note from the start that the Court had directly addressed 
reimbursement cases from the standpoint that while all facets of 
the criteria must be met, that nonetheless, the criteria are 
cumulative in nature.  See Malone v. Gober, Argo v. Derwinski, 
and Cotton v. Brown cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority 
to reach some sort of an equitable accommodation in 
situations such as this.   

Furthermore, from the outset, and after reviewing the aggregate 
and extensive subjective and objective evidence of record, 
including assessments by various health-care professionals, the 
Board finds no fundamental basis whatsoever for impugning the 
credibility as to the basic facts and descriptions of 
circumstances provided in specific detail within statements 
timely submitted in writing by the veteran and her mother.  

Interestingly enough, also of note is the fact that the involved 
VA medical facilities have likewise entered various chronicled 
memoranda into the file, and to the extent that these reflect 
factual circumstances of the case, the Board finds no significant 
basis for questioning their basic factual credibility either.  

This determination of credibility is entirely within the mandates 
assigned the Board under law and as interpreted by the Court in 
Culver among numerous other cases.  The essence relied upon 
therein will be summarized below as necessary for an 
understanding of the relevant circumstances in the case.

The pivotal issue at hand is not related to credibility or the 
lack thereof found within an array of documentations, [a 
determination which has already been made as shown above] but 
rather the pursuit of an equitable and eminently fair 
interpretation of what these credible documents mean in the 
context of adequate and appropriate care for the veteran's 
service-connected serious and potentially life-threatening 
gynecological problems resulting in surgery in March 1997.

First, it can be stipulated that the care in question was for a 
service-connected gynecological disability.  

It can also be conceded, as it as by the VARO and medical 
facilities involved, to have been under circumstances which 
constituted an emergency.  The Board finds that for a variety of 
reasons, there is every reasonable basis for finding in the 
affirmative.  By any definition, whether objective or subjective 
in nature, the Board finds that the veteran's care at from March 
7 to 12, 1997, must be considered reasonable and clearly within 
the contextual definition of an "emergency".

Further, given the nature of that care, as reflected in clinical 
records, there is no sound basis for concluding that the veteran 
should have been expected to later go or be transferred to VA at 
any time during that March 7-12, 1997 care which included 
surgical intervention.  

Rather, the entire issue at hand relates to whether VA facilities 
were feasibly available.  The "feasibility" issue is one which is 
entirely debatable and any conclusion in association therewith 
must rest in great part on interpretation and analyses.  In any 
event, in this or any other case, the concept and reality of 
comparative feasibility is not a given, but depends upon 
reasonable, responsible perceptions by all concerned.  

By regulation and judicial mandate, any conclusion as to what is 
and is not "feasible" must be entirely consistent with the 
Court's admonitions to look for and find an equitable, infinitely 
responsible, accommodation for the seriously ill and badly 
disabled veteran's problems and is in concert with both the 
spirit and letter of the pertinent regulations relating thereto.  

In this case, [based on the considerable credible evidence of 
record from both the veteran and private and VA physicians and 
facilities], the Board finds that there was every reasonable 
evidentiary and circumstantial basis for the veteran's clear 
perception that comparable, viable, adequate care was not 
feasibly forthcoming in a timely fashion from VA.  This 
perception was an entirely legitimate one based on factual data.  
The use by the veteran of private facilities from March 7-12, 
1997 was entirely admissible and appropriate under the governing 
conditions, albeit these were entirely and unequivocally unique 
to this case. 

Accordingly, all criteria having been suitably met under 
regulatory and judicial guidelines, the Board finds that VA is 
obligated to provide reimbursement for medical expenses incurred 
in connection with the veteran's unauthorized private medical 
care for service-connected gynecological problems from March 7-
12, 1997, pursuant to the provisions of 38 U.S.C.A. § 1728.


ORDER

Reimbursement for the expenses associated with a period of 
unauthorized care from March 7 through March 12, 1997, is 
granted, subject to the regulations pertaining to the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

